887 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Russell HOWARD, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-5278.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1989.

Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Russell Howard, a pro se federal prisoner, appeals the denial of his motion to vacate sentence filed under 28 U.S.C. Sec. 2255.  Howard argued that the court erred in admitting prejudicial evidence, the prosecutor failed to disclose evidence favorable to him, the jury instructions were inadequate, and his counsel was ineffective for numerous reasons.


3
Upon consideration, we conclude that the motion was properly denied without an evidentiary hearing, as the record shows conclusively that Howard is not entitled to relief.    See Baker v. United States, 781 F.2d 85, 92 (6th Cir.), cert. denied, 479 U.S. 1017 (1986).  Howard's arguments are refuted by the record, which shows that he received a fair trial.


4
Accordingly, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.